Boardmah, J.
A critical reading of the case and the appellant’s points satisfies this court that there is no error for which this judgment should be reversed and a new trial granted:
1. The law,upon the face of the paper alone, would make plaintiff, the owner of the note. That legal conclusion could be overcome by evidence of an actual transfer of her inchoate interest to her husband in his life-time, or of such facts, circumstances or declarations upon her part, after the death of her husband, as should satisfy a court or jury that such transfer had been made to her husband while living. 45 N. Y. 723.
*643The defendant attempted, by both means, upon the trial, to satisfy the court of such transfer and failed. There is no satisfactory evidence of an actual transfer during the husband’s life-time to him. It is fair to assume that both the husband and wife supposed the note in suit at his decease would be assets belonging to his estate. Doubtless the testator, upon making provision for his wife by will, intended she should not take this note by survivorship. Very likely neither of them knew the legal rule which would control the transmission of its title upon his death. But there is nothing in the will that carries such intent and purpose into legal effect. It is simply a failure by will to express the real purpose of the testator. As there is no ambiguity, latent or patent, in the terms of the will, it must be construed literally and according to its terms. The intent of the testator,, even if clearly proved, cannot change the will or operate upon its construction. Still less can such intent overrule the law in its application to property not mentioned in the will. The evidence of plaintiff’s acts and declarations, inconsistent with her claim of title after her husband’s death, are not of such a conclusive character as necessarily to overthrow the legal presumption of title in plaintiff. Beside this we have the plaintiff’s explanation of such evidence in her ignorance of her rights and her claim that her title was consistent with her deceased husband’s intent, founded upon proof of his declaration of a gift of the note to her in his life-time. This evidence was admissible for what it was worth, but it still leaves to be determined as a fact whether the note belonged to the plaintiff or the estate. That fact having been determined in favor of the plaintiff is conclusive, unless plainly against the weight of evidence, of which there can be no pretense.
This note, upon such finding, did not become a part of the estate. Plaintiff’s claim of ownership was not,, therefore, a claim on the estate, so as to be cut off under the first provision in the will, giving to plaintiff a legacy of $10,000, “ in lieu of dower, and every and all claims on my estate.” The court of appeals settled that proposition when the case was before it.
Hor is there any pretense of an estoppel arising from plaintiff’s acts and declarations after her husband’s death. Ho one has parted with any money or property upon the faith of her acts nor has any one been thereby injured. It lacks all the elements of an estoppel. Ho one was misled; no one intended to mislead; no one was harmed *644or injured by the conduct or admission of the plaintiff. Jewett v. Miller, 10 N. Y. 403; Griffith v. Beecher, 10 Barb. 432.
The objection to plaintiff’s evidence of ignorance of her rights is not well taken. So held in this case of Sanford v. Sanford, 61 Barb. 304, in relation to the same matter.
The objection to plaintiff’s evidence that the note came into her possession in 1865 is not tenable. No ground of objection was stated. Levin v. Russell, 42 N. Y. 351. The evidence is not necessarily of a transaction with her deceased husband, as might have appeared if a proper ground of objection had been made. A still better reason is that, in the view of the whole case here taken, it was entirely immaterial when the note in suit came into plaintiff’s possession.
This summary review of appellant’s points reveals nothing of error which should induce this court- to interfere with the decision had.
The judgment is therefore affirmed, with costs.

Judgment affirmed.